Case 2:19-cv-00467-JDW Document 20-1 Filed 08/28/19 Page 1 of 4

EXHIBIT A
Case 2:19-cv-00467-JDW Document 20-1 Filed 08/28/19 Page 2 of 4

Sheridan
SMUT.

Thomas W. Sheridan Protecting People
Direct Email: tsheridan@sheridanandmurray.com
Admitted to PA & NJ Bars

September 11, 2014

Randell C. Roberts, Esquire
Roberts & Roberts

118 West Fourth Street
Tyler, TX 75701

RE: Referral: James Richard Burgess
Referral: Kay Sharon Burgess, Wife
160 VZ CR 2724
Mabank, TX 75147

Dear Randy:

| am writing to acknowledge acceptance of your referral to our firm of Mr. and Mrs. Burgess. This
letter will also confirm that our firm will pay you a referral fee in the amount of forty percent (40%) of the
gross attorney's fee recovered by Sheridan & Murray for its representation of both Mr. and Mrs. Burgess.

| sincerely appreciate the confidence you have demonstrated in me and my firm by referring us
these matters. Please feel free to contact me at any time for an update. | would also appreciate it if you
would send me the contents of your file and confirm the amount of costs expended by your firm to date on
this matter.

Should you have any questions or wish to discuss this further, please do not hesitate to contact

me.
Sincerely,
THOMAS W. SHERIDAN
TWS/kds
PH: 215.977.9500 Mailing address , 424 S. Bethlehem Pike, Third Floor
FX: 215.977.9800 Fort Washington, PA 19034

Philadelphia office | 1845 Walnut Street, 21st Floor
SheridanAndMurray.com Philadelphia, PA 19103

ROBERTS_000019
Case 2:19-cv-00467-JDW Document 20-1 Filed 08/28/19 Page 3 of 4

CONSENT TO REFER

I have executed a Contract for Legal Services retaining Roberts & Roberts in
my personal injury claim. Roberts & Roberts has recommended that I be referred to
Sheridan & Murray for possible prosecution of this claim. I consent to this referral.
It is further agreed and understood that:

(a) _ this referral will not increase the total attorney fees owed by me;

(b) Roberts & Roberts will have joint responsibility for my representation
with Sheridan & Murray;

(c) if a recovery is made on my behalf, of the total attorney's fee provided
for under the aforementioned Contract for Legal Services, (40%) will
be paid to Roberts & Roberts and (60%) will be paid to Sheridan &
Murray; and

(d) if Sheridan & Murray declines to prosecute my claim, my
aforementioned Contract for Legal Services with Roberts & Roberts as
well as Roberts & Roberts’ representation of me and related
responsibilities shall be considered terminated at that time as well.

This Consent to Refer is entered into on 7-7 — (6- Zot

and approved below by:

 

  

eT i

 

Roberts & Roberts

ROBERTS_000028
Case 2:19-cv-00467-JDW Document 20-1 Filed 08/28/19 Page 4 of 4

CONSENT TO REFER

I have executed a Contract for Legal Services retaining Roberts & Roberts in
my loss of consortium claim. Roberts & Roberts has recommended that I be referred
to Sheridan & Murray for possible prosecution of this claim. I consent to this referral.
It is further agreed and understood that:

- (a) this referral will not increase the total attorney fees owed by me;

(b) Roberts & Roberts will have joint responsibility for my representation
with Sheridan & Murray;

(c) if a recovery is made on my behalf, of the total attorney's fee provided
for under the aforementioned Contract for Legal Services, (40%) will
be paid to Roberts & Roberts and (60%) will be paid to Sheridan &
Murray; and

(d) if Sheridan’ & Murray declines to prosecute my claim, my
aforementioned Contract for Legal Services with Roberts & Roberts as
well as Roberts & Roberts’ representation of me and related
responsibilities shall be considered terminated at that time as well.

This Consent to Refer is entered into on OF-(@ — Lo! *

and approved below by:

 

  
 

Lb
Roberts & Roberts

‘ji Client

 

ROBERTS_000029
